Title: Abigail Adams to William Stephens Smith, 30 May 1787
From: Adams, Abigail
To: Smith, William Stephens


        
          London, [30] May, 1787.
          My Dear Sir
        
        I have written you only a few lines since your absence; and those conveyed to you rather an unpleasing account, but you will find my letter attended with so many others of a different complexion, that I hope it will not give you a moment’s uneasiness. Mrs. Smith is now very well, and sitting here at the table, making herself a mourning bonnet, for the Princess Carolina Wilhelmina, whom neither she or I care a farthing for. What a farce this court-mourning is; and indeed most other European mournings out of the numerous tribe who wear the garb, how few sorrowful hearts does it cover.
        Mrs. Smith has given you the history of the bills, drawn by a certain house, which have been noted for non-payment, and the consequent flight of a gentleman and family to America. The amount of bills noted, Mr. Parker tells me, is a hundred thousand pounds; seventy-five thousand guilders for the payment of the June interest is a part. When this took place Mr. A. wrote to his friends, requesting their advice what step could be taken. In reply, they informed him that, in consequence of delaying only two days, the advertising the payment of the June interest, the obligations had fallen two per cent., and would continue to depreciate, unless a new loan was opened. That money there was scarce, and could not be obtained at less than eight per cent.; that they had called the brokers together, stated the matter to them, and that his presence was necessary immediately to save the honour and credit of the United States, as they must advance on their own account, until he could attend to sign the obligations. No time was to be lost, and at two day’s notice the journey commenced. Mr. Cutting has gone as companion and secretary. On the 25th they sat out; and I have not yet heard of their arrival. This is a sad stroke, but there is less commotion here in consequence of it than could have been expected. The general idea is that the house will stand it, but I fear the contrary; and what Congress will say to the step taken I know not; yet what else could be done? Mr. B. has drawn a bill for three hundred and fifty pounds since you left us, or rather I believe it has been accepted since you left us. Mr. A. must protest any farther drafts, should they come. Nothing certainly can be done for him with regard to his private affairs, how muchsoever we may feel for his situation. I shall forward your letter last night received, by this day’s post, as well as one received from Mr. Swanwich upon the same subject. So here we go up, and there we go down, as I sing to your boy every day, who grows so fat we can scarcely toss him.
        As to news here, I know of nothing worth communicating, except a bill which has passed, making four free ports in the West Indies; Kingston in Jamaica, St. George in Grenada, Mosea in Dominica, and Nassau in New Providence. I have not seen the bill, so cannot say whether America is the most unfavoured nation in it. I dare say they will find a way of being benefited by it.
        All is love and harmony here. The Royal Father and Son, are perfectly reconciled—the one to give, the other to receive. The household is again established, the jeweller in a hopeful way of receiving his thirty thousand debt, the confectioner his seven, and even the spur maker his hundreds. Mr. Hartley has just made me a morning visit. He has had a return of his disorder, though not so bad as before. He is going to write to you, therefore it is needless to say more about him, for if his pen is half as prolific as his tongue, he will not need an assistant.
        We are to have a large party to dine with us to-day, invited previous to Mr. A.’s excursion; I have engaged Mr. Shippen as an assistant. Of the number is Sir George Stanton and Mr. Hollis. I cannot tell how much we miss you; in short if it was not for the boy, it would be dummy all.
        We begin to dine abroad again, and I hope to prevail with Mrs. Smith to go into the country for a little excursion, when Sir returns; but she is rather averse to the idea, and says without she had some one to go and see, she cannot find a pleasure in it.
        Remember me to Mr. Harrison when you meet. I have a most sincere esteem for him, and frequently drink his health in the good wine which he procured for us. If any vessel should be bound for Boston, request the favour of him to ship two such casks of wine for that port, as he imported here for us, addressed to Isaac Smith, merchant, Boston, and draw his bill here for the payment of it. The sooner he does it the more agreeable to us.
        It is scarcely worth while to say a word about return, till at least you reach the place for which you sat out. So I waive that subject, only observing that the sooner it is, the more agreeable it will be to your affectionate friend,
        A. A.
      